

 S261 ENR: To designate the United States courthouse located at 200 NW 4th Street in Oklahoma City, Oklahoma, as the William J. Holloway, Jr. United States Courthouse.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and
			 fifteenS. 261IN THE SENATE OF THE UNITED STATESAN ACTTo designate the United States courthouse located at 200 NW 4th Street in Oklahoma City, Oklahoma,
 as the William J. Holloway, Jr. United States Courthouse.1.William J. Holloway, Jr. United States Courthouse(a)DesignationThe United States courthouse located at 200 NW 4th Street in Oklahoma City, Oklahoma, shall be known and designated as the William J. Holloway, Jr. United States Courthouse.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the United States courthouse referred to in subsection (a) shall be deemed to be a reference to the William J. Holloway, Jr. United States Courthouse.Speaker of the House of RepresentativesVice President of the United States and President of the Senate